ORDER
The Disciplinary Review Board on November 10, 1998, having filed with the Court its decision concluding that JOANNE E. ROBINSON of SOUTH ORANGE, who was admitted to the bar of this State in 1984, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1 .4(a) (failure to communicate), RPC 1.5(b) (failure to provide written basis for fee), RPC 1.15(d) (failure to maintain required records), RPC 5.5(a) (unauthorized practice of law), RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and Rule 1:21-6 (recordkeeping deficiencies);
And the Disciplinary Review Board having further concluded that prior to reinstatement, respondent should be required to refund $800 in legal fees to her client, Phyllis Byers;
And who the Court having ordered on March 15, 1999, that respondent be temporarily suspended from practice effective April 12,1999, for failure to pay a fee arbitration award and a Disciplinary Oversight Committee sanction;
And good cause appearing;
It is ORDERED that JOANNE E. ROBINSON be suspended from the practice of law for a period of three months, and until further Order of the Court, effective April 12, 1999; and it is further
ORDERED that prior to any application for reinstatement, respondent shall refund to her client Phyllis Byers, the $800 in legal fees; and it is further
*632ORDERED that prior to reinstatement to practice respondent shall submit proof that she has complied with the Court’s Order of March 15,1999; and it is further
ORDERED that on reinstatement to practice, respondent shall provide to the Office of Attorney Ethics annual audits of the books and records required to be kept by Rule 1:21-6, for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part oi respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.